DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Amendment filed on 02/09/2022 and a request for continued examination under 37 CFR 1.114 filed on 03/09/2022.  
Claims 1-20 are presented for examination. 
Response to Arguments
Applicant's argument in pages 7-10 argues that Chung fails to teach the processor and the first cache memory are disposed together in the first tier because Chung teaches L2 cache banks and L3 cache banks (Fig. layer 10, 20, 30) and CPU layer are in separate layers.   
The examiner respectfully disagrees and submit that:
First, Applicant’s argument fails to address L1 cache.
Second, Chung teaches CPU layer 100 {first tier} has a first cache bank (e.g., L1 cache) because both the first cache bank (L1 cache) and the CPU layer are underneath the L2 cache banks in the second tier – L2 cache bank (10) as shown in Fig. 1 & Basic-Abstract: “The cache memory has a first cache bank, and a second cache bank (10) is stacked on the top of the first cache bank”.
Applicant’s argument in pages 9-10 further argues that Chang fails to teach first cache memory and processor are disposed together in the CPU tier. The examiner respectfully submit that the concerned feature has been taught by Chung as discussed above.
Applicant's argument in page 8, last paragraph, further concerns “In pages 2-3 of the Action, the Examiner contends that these separate different layers as taught by Chung can be selectively and arbitrarily combinable, even though Chung does not specifically teach the Examiner’s contention. “
The examiner respectfully disagrees and submit that:
In pages 2-3 of the Office Action 12/10/2021, the Examiner cites Chang teaches these cache layers are selectively enabled and the control logic is not only in each cache layer, e.g., gate drivers 606 a-c and cache-to-cache buses 612, but also in the same layer with processor as shown in [0056] that the local processor 214 provides enable inputs of the gate drivers 606 a-c. The local processor layer also has cache layer enable lines 608 that connect between the local processor 214 and gate drivers 606 a-c. Therefore, the enable lines 608 and the enable input provided by local processor 214 correspond to the control logic on the same layer with local processor. 
Thus, the combination of Chung and Chang teach the processor, the control logic and the first cache memory are disposed together in the first tier.
Information Disclosure Statement
There were no information disclosure statement (IDS) submitted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR2019013049A; hereinafter Chung) in view of Chang et al. (US 2012/0131278; hereinafter Chang).
Regarding independent claims 1 and 9 (taking claim 1 as exemplary analysis), Chung teaches a device comprising: a first tier having a processor and a first cache memory coupled together together in the first tier (Chung teaches CPU layer 100 having a first cache bank corresponds to a first tier, that is the processor and the first cache memory are disposed together in the first tier because both the first cache bank and the CPU layer are underneath the second tier - second cache bank (10) as shown in Fig. 1 & Basic-Abstract: The cache memory has a first cache bank, and a second cache bank (10) is stacked on the top of the first cache bank.
Fig. 1, a second cache bank (10) is stacked on the top of CPU layer 100;
Upon the broadest reasonable interpretation, both the first cache bank and the CPU layer are underneath the second tier - second cache bank (10), thus, CPU layer 100 has a first cache bank corresponding to a first tier); and 
a second tier having a second cache memory (Fig. 1, L2 cache banks 10) coupled to the first cache memory, wherein the second cache memory is disposed in the second tier, wherein the second tier is separate from the first tier (Abs., The cache memory has a first cache bank, and a second cache bank (10) {second tier} is stacked on the top of the first cache bank {first tier}; Note that, the second tier is separate from the first tier), wherein the first tier and the second tier are integrated together with the computing architecture to operate as a stackable cache memory architecture (Fig. 1, CPU layer having a first cache bank {first tier}, L2 cache banks 10 {second tier} are integrated as a stackable cache memory architecture; 
Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique) (200); 
Note that, additional tiers, e.g., Reconfigurable cache banks 20 and L3 cache banks 30, are stacked on the stackable cache memory architecture).
Chung does not explicitly teach via control logic.
In an analogous art of stackable memory, Chang teaches via control logic a processor and a cache memory are coupled together ([0054], To enable different levels of memory access performance, the microdisk 202 is provided with multiple cache layers, each of which may be selectively and separately enabled and/or selectively and separately disabled. Three such cache layers are shown in FIG. 6 as a selectively enableable layer 1 cache 604 a, a selectively enableable layer 2 cache 604 b, and a selectively enableable layer 3 cache 604 c. In the illustrated example, the selectively enableable cache layers 604 a-604 c form the cache 216 of FIGS. 2, 3, and 5; [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c. In addition, the microdisk 202 is provided with cache layer enable lines 608 connected between the local processor 214 and enable inputs of the gate drivers 606 a-c. In this manner, the local processor 214 can selectively enable any of the selectively enableable cache layers 604 a-c by enabling respective ones of the gate drivers 606 a-c to allow power delivery from the power supply 602 to the selected ones of the selectively enableable cache layers 604 a-c).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Chung and Chang before them, to incorporate Chang’s control logic (e.g., cache layer enable lines 608 connected between the local processor 214 and enable inputs) that couples the processor and cache tiers to select any enablable cache tiers with Chung’s multiple tiers of stackable cache banks. The motivation of doing so would be for the benefits of scalability that enables different levels of memory access performance (Chang, [0054], [0056]).
The combination of Chung and Chang teaches wherein the processor, the control logic and the first cache memory are disposed together in the first tier (
First, Chung teaches CPU layer 100 has a first cache bank correspond to a first tier because both the first cache bank and the CPU layer are underneath the second tier - second cache bank (10) as shown in Fig. 1 & Basic-Abstract: The cache memory has a first cache bank, and a second cache bank (10) is stacked on the top of the first cache bank.
Second, Chang teaches the control logic is not only in each cache layer, e.g., gate drivers 606 a-c, cache-to-cache buses, but also in the same layer with processor as shown in [0056] that the local processor 214 provides enable inputs of the gate drivers 606 a-c. The local processor layer also has cache layer enable lines 608 that connect between the local processor 214 and gate drivers 606 a-c. Therefore, the enable lines 608 and the enable input provided by local processor 214 correspond to control logic on the same layer with local processor.
Thus, the combination of Chung and Chang teaches the amendment wherein the processor, the control logic and the first cache memory are disposed together in the first tier).
Regarding independent claim 9, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1.
Additionally, Chang teaches one or more processing cores ([0030], the local processors 214; [0032], each microdisk 202 may alternatively be provided with multiple processors or multiple processor cores).
Chung teaches an additional cache memory formed in an additional tier (Fig. 1, Reconfigurable cache banks 20 (similarly, L3 cache banks 30) corresponds to an additional tier), wherein the additional cache memory is coupled to the cache memory in the second tier (Fig. 1, Reconfigurable cache banks 20 (similarly, L3 cache banks 30) is coupled to the second tier (e.g., L2 cache banks 10) and the first tier (i.e., CPU layer 100)), wherein the second tier and the additional tier are integrated together with the first tier to operate as a stackable cache memory architecture (Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank {additional tier} use a monolithic three-dimensional integration technique) (200)).
Regarding independent claim 14, Chung teaches a method comprising: fabricating one or more processing cores in a first tier (Fig. 1, CPU layer 100); 
Chung teaches fabricating a Fig. 1, a second cache bank (10) is stacked on the top of CPU layer 100), Chung does not teach control logic in a second tier.
In an analogous art of stackable memory, Chang teaches a first system-level cache and control logic together in a second tier (Chang, Fig. 6, control logic, e.g. gate driver 606 and cache-to-cache buses are formed in each cache layer; 
[0054], To enable different levels of memory access performance, the microdisk 202 is provided with multiple cache layers, each of which may be selectively and separately enabled and/or selectively and separately disabled. Three such cache layers are shown in FIG. 6 as a selectively enableable layer 1 cache 604 a, a selectively enableable layer 2 cache 604 b, and a selectively enableable layer 3 cache 604 c; [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Chung and Chang before them, to incorporate Chang’s selectively enableable layer 1 cache 604 a and control logic (e.g., gate drivers 606 a) in each cache layer (note, including the second tier) with Chung’s multiple tiers of stackable cache banks. The motivation of doing so would be for the benefits that the local processor 214 can selectively enable the selectively enableable cache layer 604 a (Chang, [0056]).
The combination of Chung and Chang further teaches
wherein the first system-level cache is coupled to the one or more processing cores via the control logic to operate as a computing architecture, and wherein the second tier is separate from the first tier (Chang, Fig. 6, layer 1 cache  604a is coupled to local processor 214 via gate drivers 606 a;
Chung, Abs., The cache memory has a first cache bank, and a second cache bank (10) {second tier} is stacked on the top of the first cache bank {first tier}; Note that, the second tier is separate from the first tier); and fabricating one or more additional system-level caches in one or more additional tiers (Chung, Fig. 1, Reconfigurable cache banks 20 and L3 cache banks 30 correspond to one or more additional system-level caches), wherein the one or more additional system-level caches are coupled to the first system-level cache in the second tier (Chang, Fig. 6, Layer 1 cache  604a is coupled to Layer 2 cache and Layer 3 cache), 
and the one or more additional system-level caches in the one or more additional tiers are coupled to the one or more processing cores via the control logic that is disposed in the second tier (Chang, Fig. 6, layer 2 cache 604b and layer 3 cache 604c are coupled to local processor 214 via the control logic cache-to-cache buses and gage drivers),
wherein the first tier, the second tier, and the one or more additional system-level caches are integrated together with the computing architecture to operate as a stackable cache memory architecture (Chung, Fig. 1, CPU layer {first tier}, L2 cache banks 10 {second tier} are integrated as a stackable cache memory architecture; Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique) (200); Note that, additional tiers, e.g., Reconfigurable cache banks 20 and L3 cache banks 30, are stacked on the stackable cache memory architecture).
Regarding claim(s) 2, 10 and 16 (taking claim 16 as exemplary analysis), the combination of Chung and Chang further teaches 
dynamically configurable caching logic during assembly that allows for integration of the one or more processing cores in the first tier, the first system-level cache in the second tier, and the one or more additional system-level caches in the one or more additional tiers to operate as the vertically expandable 3D cache memory architecture (Chung, Fig. 1, CPU layer {first tier}, L2 Cache banks {second tier}, and Reconfigurable cache banks 20 and L3 cache banks 30 {one or more additional system-level caches} are stackable cache memory architecture;
Chang, [0030], the local processors 214; [0032], each microdisk 202 may alternatively be provided with multiple processors or multiple processor cores;
Chang, [0055],  the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during design time or fabrication time, while in other example implementations, the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during runtime and/or during design time or fabrication time; [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c. In addition, the microdisk 202 is provided with cache layer enable lines 608 connected between the local processor 214 and enable inputs of the gate drivers 606 a-c. In this manner, the local processor 214 can selectively enable any of the selectively enableable cache layers 604 a-c by enabling respective ones of the gate drivers 606 a-c to allow power delivery from the power supply 602 to the selected ones of the selectively enableable cache layers 604 a-c). 
 Regarding claim(s) 17, the combination of Chung and Chang further teaches wherein the one or more additional system-level caches in the one or more additional tiers are configured to operate as the vertically expandable 3D cache memory architecture during assembly for initial configuration and during post assembly for repair (Chang, [0055],  the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during design time or fabrication time, while in other example implementations, the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during runtime and/or during design time or fabrication time).
Regarding claim(s) 3, 12 and 15, the combination of Chung and Chang further teaches wherein the stackable cache memory architecture refers to a vertically expandable three-dimensional (3D) cache memory architecture (Chung, Fig. 1, wherein the first tier is stacked on the second tier in a vertical direction, and wherein the second tier is stacked on the additional tier in the vertical direction), and wherein each of the first cache memory and the second cache memory refers to a system-level cache (SLC) that are shared by the processor in the computing architecture (Chang, [0032], multiple processors or multiple processor cores; [0033], the cache 216 can be implemented with only one level of cache, which may be a private cache or a shared cache. In some example implementations, the cache 216 may be provided with multiple cache layers). 
Regarding claim(s) 4, the combination of Chung and Chang further teaches wherein the first tier is stacked on the second tier in a vertical direction, wherein the first tier is formed as part of a first semiconductor die, and wherein the second tier is formed as part of a second semiconductor die that is stacked on the first semiconductor die in the vertical direction (Chung, Basic-Abstract: The cache memory has a first cache bank, and a second cache bank (10) is stacked on the top of the first cache bank. 
Upon the broadest reasonable interpretation, first cache bank is on the CPU layer {first tier} which is underneath the second cache bank (10) {second tier} as shown in Fig. 1;
Chang, [0049], the local processor 214 and the cache 216 are formed on the same silicon layer (e.g., the upper die 502) and the non-volatile data store 204 is formed on one or more silicon layers separate from the silicon layer containing the local processor 214 and the cache 216;
Note that, both Chung and Chang teach multiple tiers of caches are stacked in a vertical direction. Both types of inter-tier connections are taught by the prior art of record: 
Chung teaches Monolithic Inter-tier Via (MIV) as inter-tier connection for stacked cache structure of higher density, wherein multiple cache tiers are formed as one semiconductor die. 
Chang teaches cross-die Through-Silicon Via (TSV) as inter-tier connection for conventional stackable memory architecture, wherein each cache tier may be fabricated as a separate semiconductor die.  
Both MIV and TSV are readily available design choices in the field, therefore either MIV or TSV may be utilized as inter-tier connection based on density requirement (e.g., MIV offers higher integration density and large reductions in total wire length over TSV-based counterparts).
Thus, by utilizing Chang’s TSV as inter-tier connection, the modified Chung Fig. 1 teaches the first tier is formed as part of a first semiconductor die, and wherein the second tier is formed as part of a second semiconductor die that is stacked on the first semiconductor die if the alternative design choice of TSV is utilized as inter-tier connection for Chung’s stacked cache structure).  
Regarding claim(s) 11 and 18, the combination of Chung and Chang further teaches wherein the first tier is fabricated as a first semiconductor die, and wherein the second tier is fabricated as a second semiconductor die, and wherein the additional tier is fabricated as an additional semiconductor die (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 7 and 13, the combination of Chung and Chang further teaches one or more additional tiers with each additional tier having a cache memory that is coupled to a previous cache memory in a previous tier, and wherein the first tier, the second tier, and the one or more additional tiers are integrated together with the computing architecture to operate as the stackable cache memory architecture (Chung, Fig. 1, tier 100, tier 10, tier 20, tier 30 are stacked on each other; Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique).  
Regarding claim(s) 8 and 20, the combination of Chung and Chang further teaches wherein the first tier is stacked on the second tier in a vertical direction, and wherein the first tier and the second tier are stacked on the one or more additional tiers in the vertical direction, and wherein the one or more additional tiers are stacked on each other in the vertical direction (Chung, Fig. 1, tier 100, tier 10, tier 20, tier 30 are stacked on each other; Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR2019013049A; hereinafter Chung) in view of Chang et al. (US 2012/0131278; hereinafter Chang), further in view of Pelley et al. (US 2016/0118095; hereinafter Pelley).
Regarding claim(s) 5, the combination of Chung and Chang further teaches wherein the processor is configured to Chang, [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c. In addition, the microdisk 202 is provided with cache layer enable lines 608 connected between the local processor 214 and enable inputs of the gate drivers 606 a-c. In this manner, the local processor 214 can selectively enable any of the selectively enableable cache layers 604 a-c by enabling respective ones of the gate drivers 606 a-c to allow power delivery from the power supply 602 to the selected ones of the selectively enableable cache layers 604 a-c). 
Chung and Chang do not explicitly teach use address bits to enable a cache layer.
In an analogous art of stacked memory, Pelley teaches use address bits ([0015], each of the memory dies be individually addressable, and data exchanged between the dies and the memory controller via an N-bit wide data bus; [0021], the die address bus 111 comprises a fixed portion for addressing data within a memory die 102-109 and a programmable portion for addressing one or more die 102-109. The width of the portion for addressing data within a memory is fixed by design. The programmability of the width of the die address bus 111 allows the die stack 101 to be configured in various arrangements without redesign or extensive adjustment of each die. For example, in one configuration the die stack 101 can include 8 memory dies (e.g., dies 102-109) stacked on a processor or memory controller (e.g., die 110), similar to the configuration illustrated in FIG. 1. In this configuration, each of the 8 memory dies is assigned a corresponding 3-bit die address, and the assigned address and the width of die selection portion of die address bus 111 is programmed to have a width of 3-bits. In another configuration, the die stack 101 can include only 4 memory dies stacked on the processor or memory controller, thereby reducing the overall cost and size of the stack).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Pelley, Chung and Chang before them, to improve Chung and Chang’s selectively enable cache tiers with Pelley’s die address bits for configuring the stacked die structure. The motivation of doing so would be for the benefits of allows the die stack to be configured in different ways for different devices or intended uses, without the need to redesign each die (Pelley, [0014]).
Thus, the combination of Chung, Chang and Pelley teaches wherein the processor is configured to use address bits so as to enable three-dimensional (3D) operation of the cache memory architecture.
Regarding claim(s) 6, the combination of Chung, Chang and Pelley further teaches wherein the address bits include one or more tier bits, and wherein the processor is configured to use the one or more tier bits of the address bits so as to enable the first tier and the second tier (Chang, [0056]; Pelley, [0015], each of the memory dies be individually addressable, and data exchanged between the dies and the memory controller via an N-bit wide data bus; 
[0021], the die address bus 111 comprises a fixed portion for addressing data within a memory die 102-109 and a programmable portion for addressing one or more die 102-109. The width of the portion for addressing data within a memory is fixed by design. The programmability of the width of the die address bus 111 allows the die stack 101 to be configured in various arrangements without redesign or extensive adjustment of each die. For example, in one configuration the die stack 101 can include 8 memory dies (e.g., dies 102-109) stacked on a processor or memory controller (e.g., die 110), similar to the configuration illustrated in FIG. 1. In this configuration, each of the 8 memory dies is assigned a corresponding 3-bit die address, and the assigned address and the width of die selection portion of die address bus 111 is programmed to have a width of 3-bits. In another configuration, the die stack 101 can include only 4 memory dies stacked on the processor or memory controller, thereby reducing the overall cost and size of the stack; [0022], allows the die stack to be placed in a variety of different configurations without requiring a redesign of the individual dies).  
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR2019013049A; hereinafter Chung) in view of Chang et al. (US 2012/0131278; hereinafter Chang), further in view of Lim et al. (US 2016/0322331; hereinafter Lim).
Regarding claim(s) 19, the combination of Chung and Chang further teaches during assembly, determining whether a last system-level cache is fabricated, wherein each system-level cache is similar in physical design (Chang, Fig. 6 & [0055], the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during design time or fabrication time; Chung, Fig. 1, cache layers 10, 20, and 30 are similar in physical design), 
Chung and Chang do not explicitly teach external connections are coupled to conductive bumps. In an analogous art of stacked memory, Lim teaches external connections are coupled to conductive bumps (Fig. 3, conductive bumps for external connections; [0003], Monolithic 3D-IC technology involves sequential fabrication of two or more tiers of devices, instead of bonding two previously fabricated dies using micro bumps).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Casper, Chung and Chang before them, to incorporate Casper’s conductive bumps connected to external connections (not inter-tier connections) for the benefits of reducing amount of space that may be taken by conductive bumps because information (i.e., data, address, clock, control signals) for inter tiers can be effectively transferred between the cache layers via vertical inter-tier vias (Lim, [0025]). 
Thus, the combination of Chung, Chang and Casper teaches during assembly, determining whether a last system-level cache is fabricated, wherein each system-level cache is similar in physical design, wherein if fabricated, the last system-level cache is coupled to a next system-level cache in a next tier, and wherein if not fabricated, external connections are coupled to conductive bumps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138